DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/23/2021 has been entered. Claims 1, 3-5, 11, 13-14 and 20 have been amended. Claims 1-20 are still pending in this application, with claims 1, 11 and 20 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2008/0081580) in view of Mittal et al. (US 2013/0297819, hereinafter Mittal).

claim 1, Cole discloses an electronic device, comprising: a communicator comprising communication circuitry; and a processor [see Cole Fig. 2, communication circuitry including modems and processor] configured to: 
Control the communicator to communicate with an access point (AP) device [see Cole paragraph 42, initial connection with a network (i.e., WLAN access point)], 
Obtain information associated with a communication network between the AP device and the electronic device [see Cole paragraphs 37-38 and table 1, connection manager on the device obtains various information associated with the communication network as defined by the connection with a particular network (most relevant being WLAN connection to an AP)], 
Estimate an available bandwidth of the communication network between the AP device and the electronic device based on the obtained information [see Cole paragraphs 73 and 74, monitor the load on the network connection and comparing it with the historical performance of the current connection. The connection manager interfaces with OS or other applications to effective use the available bandwidth. Above teachings of Cole indicate that connection manager may estimate an available bandwidth for a connection],
Identify whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device based on the estimated bandwidth [see Cole paragraph 73, experiencing a high load condition in which application(s) on the mobile device are exceeding the bandwidth of the connection], and
Provide guide information based on the identification result [see Cole paragraphs 79-80, providing prompts to the user of the mobile device in order to give the user options to mitigate the overload condition].
Although Cole discloses regarding estimating an available bandwidth for a connection and identifying whether the network has an error (see above); Cole does not expressly disclose the features of estimating an available bandwidth between the AP device and the electronic device; and identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole to have the features of estimating an available bandwidth between the AP device and the electronic device based on the obtained information; and identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device based on the estimated bandwidth; as taught by Mittal. The suggestion/motivation would have been to provide a method for dynamic bandwidth management and utilization in a network (Mittal paragraph 0003). 

Regarding claim 9, Cole and Mittal disclose the electronic device as claimed in claim 1. Cole and Mittal further disclose wherein the processor is configured to control the display to display the guide information [see Cole Fig. 11 and paragraphs 137-138, presenting configuration information and prompts to the user]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 10, Cole and Mittal disclose the electronic device as claimed in claim 1. Cole and Mittal further disclose wherein the communication network includes a Wi-Fi network [see Cole Fig. 1, paragraph 0031; WLAN is a Wi-Fi network]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 11, Cole discloses a method of controlling an electronic device, comprising: communicating with an access point (AP) device [see Cole paragraph 42, initial connection with a network (i.e., WLAN access point)]; 
Obtaining information associated with a communication network between the AP device and the electronic device [see Cole paragraphs 37-38 and table 1, connection manager on the device obtains various information associated with the communication network as defined by the connection with a particular network (most relevant being WLAN connection to an AP)]; 
Estimating an available bandwidth of the communication network between the AP device and the electronic device based on the obtained information [see Cole paragraphs 73 and 74, monitor the load on the network connection and comparing it with the historical performance of the current connection. The connection manager interfaces with OS or other applications to effective use the available bandwidth. Above teachings of Cole indicate that connection manager may estimate an available bandwidth for a connection]; 
Identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device based on the estimated bandwidth [see Cole paragraph 73, experiencing a high load condition in which application(s) on the mobile device are exceeding the bandwidth of the connection]; and 
Providing guide information based on the identification result [see Cole paragraphs 79-80, providing prompts to the user of the mobile device in order to give the user options to mitigate the overload condition].
Although Cole discloses regarding estimating an available bandwidth for a connection and identifying whether the network has an error (see above); Cole does not expressly disclose the features of estimating an available bandwidth between the AP device and the electronic device; and identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device.
However, in the same or similar field of invention, Mittal discloses a system for bandwidth allocation and estimation which includes a client device, an access point and a network (see Mittal Figure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole to have the features of estimating an available bandwidth between the AP device and the electronic device based on the obtained information; and identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device based on the estimated bandwidth; as taught by Mittal. The suggestion/motivation would have been to provide a method for dynamic bandwidth management and utilization in a network (Mittal paragraph 0003). 

Regarding claim 19, Cole and Mittal disclose the method as claimed in claim 11. Cole and Mittal further disclose wherein the providing of the guide information further includes displaying the guide information on a display [see Cole Fig. 11 and paragraphs 137-138, presenting configuration information and prompts to the user]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 20, Cole discloses a non-transitory computer readable recording medium having stored thereon computer instructions which, when executed by a processor of an electronic device, causes the electronic device to perform operations [see Cole paragraph 153, software implementation], wherein the operations include: 
Obtaining information associated with a communication network between an access point (AP) device and the electronic device [see Cole paragraphs 37-38 and table 1, connection manager on the 
Estimating an available bandwidth of the communication network between the AP device and the electronic device based on the obtained information [see Cole paragraphs 73 and 74, monitor the load on the network connection and comparing it with the historical performance of the current connection. The connection manager interfaces with OS or other applications to effective use the available bandwidth. Above teachings of Cole indicate that connection manager may estimate an available bandwidth for a connection]; 
Identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device based on the estimated bandwidth [see Cole paragraph 73, experiencing a high load condition in which application(s) on the mobile device are exceeding the bandwidth of the connection]; and 
Providing guide information based on the identification result [see Cole paragraphs 79-80, providing prompts to the user of the mobile device in order to give the user options to mitigate the overload condition].
Although Cole discloses regarding estimating an available bandwidth for a connection and identifying whether the network has an error (see above); Cole does not expressly disclose the features of estimating an available bandwidth between the AP device and the electronic device; and identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device.
However, in the same or similar field of invention, Mittal discloses a system for bandwidth allocation and estimation which includes a client device, an access point and a network (see Mittal Figure 4, paragraph 0058). The device includes a bandwidth estimation module (Mittal Figure 5, 520) which estimates available bandwidth with respect to the device and the access point (Mittal paragraph 0067). In some examples, after initial estimation of available bandwidth, the estimation algorithm may operate in ‘Emergency’ state indicating that the network is in abnormal state, based on packet loss/delay (Mittal paragraph 0100). The bandwidth management algorithm may determine that, in some cases, when estimated bandwidth is not sufficient for certain applications such as screen sharing requirements, it may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole to have the features of estimating an available bandwidth between the AP device and the electronic device based on the obtained information; and identifying whether the communication network has an error caused by at least one of the electronic device or the AP device or an error not caused by the electronic device or the AP device based on the estimated bandwidth; as taught by Mittal. The suggestion/motivation would have been to provide a method for dynamic bandwidth management and utilization in a network (Mittal paragraph 0003).

Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Mittal, and further in view of Lehew et al. (US 7,940,686, hereinafter Lehew). 

Regarding claim 2, Cole and Mittal disclose the electronic device as claimed in claim 1. Cole and Mittal also disclose that the control module in the device may monitor a packet loss rate and/or a delay rate being above a threshold (i.e. obtain information on event associated with a network error) (Mittal paragraph 0071). In some examples, after initial estimation of available bandwidth, the estimation algorithm may operate in ‘Emergency’ state indicating that the network is in abnormal state, based on packet loss/delay (Mittal paragraph 0100). The mode can be switched back to normal based on metrics and performing rate tests and measuring throughput (Mittal paragraph 0114). This indicates estimating bandwidth by obtaining information on event associated with a network error. 
Cole and Mittal do not expressly disclose the features of providing first guide information based on the estimated bandwidth being a threshold level or above, and provide second guide information based on the estimated bandwidth being below the threshold level, the first guide information including different information from the second guide information.
However, in the same or similar field of invention, Lehew discloses regarding performing a monitoring on the bandwidth/throughput of the network connection to the user device (Lehew column 4 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Mittal to have the features of providing first guide information based on the estimated bandwidth being a threshold level or above, and provide second guide information based on the estimated bandwidth being below the threshold level, the first guide information including different information from the second guide information; as taught by Lehew. The suggestion/motivation would have been to provide techniques to facilitate the improvement of network throughput (Lehew column 1 lines 50-55). 

Regarding claim 5, Cole, Mittal and Lehew disclose the electronic device as claimed in claim 2. Cole, Mittal and Lehew further disclose wherein the event associated with the network error includes an event of receiving an input command for performing a network error check [see Cole Fig. 8, diagnosis begins as a result of the user device detects a problem (i.e., an error), which then prompts the device to perform a network error check (such as step 805)]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 12, Cole and Mittal disclose the method as claimed in claim 1. Cole and Mittal also disclose wherein, in the estimating of the bandwidth of the communication network, the bandwidth of the communication network is estimated by obtaining the information associated with the communication network according to an event associated with a network error [The control module in the device may monitor a packet loss rate and/or a delay rate being above a threshold (i.e. obtain information on event associated with a network error) (Mittal paragraph 0071). In some examples, after initial estimation of available bandwidth, the estimation algorithm may operate in ‘Emergency’ state indicating that the network is in abnormal state, based on packet loss/delay (Mittal paragraph 0100). The mode can be switched back to normal based on metrics and performing rate tests and measuring throughput (Mittal 
Cole and Mittal do not expressly disclose the features of in the providing of the guide information, first guide information is provided based on the estimated bandwidth being a threshold level or above, and second guide information is provided based on the estimated bandwidth being below the threshold level, the first guide information including different information from the second guide information.
However, in the same or similar field of invention, Lehew discloses regarding performing a monitoring on the bandwidth/throughput of the network connection to the user device (Lehew column 4 lines 39+). Lehew further discloses regarding using a visual or audio user interface to inform the user when the throughput is either above a threshold or below the threshold using different visual/audio cues; below acceptable threshold is equivalent to the second guide information and above acceptable threshold is equivalent to the first guide information (see Lehew column 4 lines 65 to column 5 line 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Mittal to have the features of first guide information is provided based on the estimated bandwidth being a threshold level or above, and second guide information is provided based on the estimated bandwidth being below the threshold level, the first guide information including different information from the second guide information; as taught by Lehew. The suggestion/motivation would have been to provide techniques to facilitate the improvement of network throughput (Lehew column 1 lines 50-55).

Regarding claim 15, Cole, Mittal and Lehew disclose the method as claimed in claim 12. Cole, Mittal and Lehew further disclose wherein the event associated with the network error includes an event of receiving an input command for performing a network error check [see Cole Fig. 8, diagnosis begins as a result of the user device detects a problem (i.e., an error), which then prompts the device to perform a network error check (such as step 805)]. In addition, the same motivation is used as the rejection of claim 12.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cole, Mittal, Lehew, and further in view of Agrawal et al. (US 2010/0332906, hereinafter Agrawal). 

Regarding claim 3, Cole, Mittal and Lehew disclose the electronic device as claimed in claim 2. Cole, Mittal and Lehew do not expressly disclose wherein the processor is configured to, based on the estimated bandwidth being the threshold level or above, identify that the error is not caused by the electronic device or the AP device, and to provide the first guide information corresponding to the identification result, and the processor is configured to, based on the estimated bandwidth being below the threshold level, identify that the error is caused by at least one of the electronic device or the AP device, and to provide the second guide information corresponding to the identification result.
However, in the same or similar field of invention, Agrawal discloses that the user device is able to trace the root cause of the network performance degradation as measured by the user (as also taught by Cole and Lehew), .i.e., threshold information allows the user to identify whether the root cause of the network problem is within the LAN or at the ISP (Agrawal paragraphs 0025 and 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole, Mittal and Lehew to have the features of wherein the processor is configured to, based on the estimated bandwidth being the threshold level or above, identify that the error is not caused by the electronic device or the AP device, and to provide the first guide information corresponding to the identification result, and the processor is configured to, based on the estimated bandwidth being below the threshold level, identify that the error is caused by at least one of the electronic device or the AP device, and to provide the second guide information corresponding to the identification result; as taught by Agrawal. The suggestion/motivation would have been to provide improved techniques for problem detection and/or resolution in networks and attached devices (Agrawal paragraph 0017). 

Regarding claim 4, Cole, Mittal, Lehew and Agrawal disclose the electronic device as claimed in claim 3. Cole, Mittal, Lehew and Agrawal further disclose wherein the processor is configured to, based on the estimated bandwidth being the threshold level or above, identify that the error is caused by a 

Regarding claim 13, Cole, Mittal and Lehew disclose the method as claimed in claim 12. Cole, Mittal and Lehew do not expressly disclose wherein in the providing of the guide information: based on the estimated bandwidth being the threshold level or above, it is identified that the error is not caused by the electronic device or the AP device, and  the first guide information corresponding to the identification result is provided, and based on the estimated bandwidth being below the threshold level, it is identified that the error is caused by at least one of the electronic device or the AP device, and the second guide information corresponding to the identification result is provided.
However, in the same or similar field of invention, Agrawal discloses that the user device is able to trace the root cause of the network performance degradation as measured by the user (as also taught by Cole and Lehew), .i.e., threshold information allows the user to identify whether the root cause of the network problem is within the LAN or at the ISP (Agrawal paragraphs 0025 and 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole, Mittal and Lehew to have the features of based on the estimated bandwidth being the threshold level or above, it is identified that the error is not caused by the electronic device or the AP device, and  the first guide information corresponding to the identification result is provided, and based on the estimated bandwidth being below the threshold level, it is identified that the error is caused by at least one of the electronic device or the AP device, and the second guide information corresponding to the identification result is provided; as taught by Agrawal. The suggestion/motivation would have been to provide improved techniques for problem detection and/or resolution in networks and attached devices (Agrawal paragraph 0017).

claim 14, Cole, Mittal, Lehew and Agrawal disclose the method as claimed in claim 3. Cole, Mittal, Lehew and Agrawal further disclose wherein, in the providing of the guide information, based on the estimated bandwidth being the threshold level or above, it is identified that the error is caused by a communication network between the AP device and an Internet service provider (ISP) and the first guide information corresponding to the identification result is provided [see  Agrawal paragraph 10, identification of the source of the network issues causing degradation of quality of service can be traced to either within the network or at the ISP level (i.e., domain level)]. In addition, the same motivation is used as the rejection of claim 13.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Mittal, and further in view of Van Oost et al. (US 20160226740, hereinafter Van). 

Regarding claim 6, Cole and Mittal disclose the electronic device as claimed in claim 1. Cole and Mittal do not expressly disclose wherein the information associated with the communication network includes at least one of received signal strength indicator (RSSI) information, communication channel information, link speed information, communication protocol mode information, channel interference information, or retry rate information.
However, in the same or similar field of invention, Van discloses that a station (electronic device) communicates with AP and measures various aspects of the communication link, including RSSI, maximum link speed, and communication mode (active/power save, etc.) (Van paragraphs 0038-0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Mittal to have the features of the information associated with the communication network includes at least one of received signal strength indicator (RSSI) information, communication channel information, link speed information, communication protocol mode information, channel interference information, or retry rate information; as taught by Van. The suggestion/motivation would have been to more efficiently help guide the user to suitable corrective action (Van paragraphs 0022 and 0024). 

claim 7, Cole, Mittal and Van disclose the electronic device as claimed in claim 6. Cole, Mittal and Van further disclose wherein the processor is configured to estimate the bandwidth of the communication network based on at least two factors of a mode factor obtained based on the communication protocol mode information [see Van paragraph 39, active/passive mode of the protocol], a link speed factor obtained based on the link speed information [see Van paragraph 40, link speed information], a link quality ratio factor obtained based on the RSSI information and the communication protocol mode information [see Van paragraph 39, mode (active/passive) as it relates to RSSI and other information]. In addition, the same motivation is used as the rejection of claim 6. 

Regarding claim 16, Cole and Mittal disclose the method as claimed in claim 11, Cole and Mittal do not expressly disclose wherein the information associated with the communication network includes at least one of received signal strength indicator (RSSI) information, communication channel information, link speed information, communication protocol mode information, channel interference information, or retry rate information.
However, in the same or similar field of invention, Van discloses that a station (electronic device) communicates with AP and measures various aspects of the communication link, including RSSI, maximum link speed, and communication mode (active/power save, etc.) (Van paragraphs 0038-0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Mittal to have the features of the information associated with the communication network includes at least one of received signal strength indicator (RSSI) information, communication channel information, link speed information, communication protocol mode information, channel interference information, or retry rate information; as taught by Van. The suggestion/motivation would have been to more efficiently help guide the user to suitable corrective action (Van paragraphs 0022 and 0024).

Regarding claim 17, Cole, Mittal and Van disclose the method as claimed in claim 16. Cole, Mittal and Van further disclose wherein in the estimating of the bandwidth of the communication network, the bandwidth of the communication network is estimated based on at least two factors of a mode factor .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Mittal, and further in view of Ansari et al. (US 9,270,492, hereinafter Ansari). 

Regarding claim 8, Cole and Mittal disclose the electronic device as claimed in claim 1. Cole and Mittal do not expressly disclose wherein the processor is configured to obtain the information associated with the communication network from network firmware installed in a network adapter by driving a device driver.
However, in the same or similar field of invention, Ansari discloses that the user device includes various hardware drivers for performing functions required for communication over the WLAN, and would include the functions taught by Cole and Mittal above (Ansari Figure 4B, column 18 lines 32+, column 20 lines 36+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Mittal to have the features of obtaining the information associated with the communication network from network firmware installed in a network adapter by driving a device driver; as taught by Ansari. The suggestion/motivation would have been to provide improved convenience for the user and easier management for the application service provider (Ansari column 5 lines 10-15). 

Regarding claim 18, Cole and Mittal disclose the method as claimed in claim 11. Cole and Mittal do not expressly disclose wherein in the obtaining of the information associated with the communication 
However, in the same or similar field of invention, Ansari discloses that the user device includes various hardware drivers for performing functions required for communication over the WLAN, and would include the functions taught by Cole and Mittal above (Ansari Figure 4B, column 18 lines 32+, column 20 lines 36+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Mittal to have the features of the information associated with the communication network is obtained from network firmware installed in a network adapter by driving a device driver; as taught by Ansari. The suggestion/motivation would have been to provide improved convenience for the user and easier management for the application service provider (Ansari column 5 lines 10-15).


Response to Arguments

Applicant’s arguments filed on 2/23/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414